IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00248-CV

KAREN HALL,
                                                       Appellant
v.

CITY OF BRYAN, TEXAS,
                                                       Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 12-000391-CV-272


                                     ORDER


      Appellee’s Motion for Continuance on Oral Argument was filed on October 15,

2013. Oral argument was scheduled in this appeal for October 23, 2013. Because new

counsel was recently hired by appellee, new counsel requested a continuance of

argument. Appellant, Karen Hall, opposed the request for a continuance. Part of her

opposition was due to time and money she has expended in hiring a caregiver and a

backup caregiver for her elderly mother.
        We are sympathetic to both parties’ concerns. Accordingly, appellee’s motion is

granted. Argument is postponed and will be reset at another date. Should appellant be

forced to pay the caregivers hired for the care of her mother on October 23, 2013

notwithstanding that argument has been postponed, appellee is ordered to reimburse

appellant for that payment. Appellant must present appellee with a receipt for services

paid by appellant within 21 days from the date of this order, and appellee must pay the

amount within 14 days of presentment.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part
Order issued and filed October 24, 2013




Hall v. City of Bryan, Texas                                                     Page 2